In Re BELINDA LEVY, CORLISS AGUILARD, LAURIE ALEXANDER, CHERYL BEAVER, MARY LOU BLAKEMAN, PAMELA BRAUD, EDWARD J. DOMINGUE, CELESTE FALCONER, DAN HAHN, SHIRLEY KNIGHT, ROBERTA LAND, SANDRA LAWHON, LYNN MARZONI, DAVID MONAHAN, VALERIE S. MONAHAN, DAVE MOORE, LAURA MORRIS, MARILYN PALMERO, MERRY PARKER, JACKIE PHILIPS, ERIN POWELL. TOM SEALY, REBECCA M. SENCIAL, KATHLEEN SEVERS, DIANNE SHORT, STARR STECKLER, KAREN SHIPLEY, GLENDA THORNE AND GRETA WOODS; Applying for Reconsideration of this Court’s order dated, June 27, 2003; Parish of St. Tammany, 22nd Judicial District Court, Div. C, No. 89-15642; to the Court of Appeal, First Circuit, No.2002 CA 0781.
Reconsideration granted. Writ denied.